DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
No claims have been filed.  

Response to Arguments
Applicant's arguments filed 8 November 2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues that “Zhang fails to disclose or suggest the recited feature of “identifying an outline of a target area to be covered by a hairpiece on the initial 3D model” in claim 1” and that “paragraph [0055] of Zhang, “Step 21: Marking the portion where a wig is needed on the object head’ with “the outline of a portion of the skull marked with a felt tip marker as shown in FIG. 3” is conducted on the object head, but not on a 3D model. Further, such marking is a step taken before three dimensionally scanning the head with a camera, and thus before any initial 3D model is obtained. Therefore, the marking a portion on the object head in Zhang is different from the claimed feature of “identifying an outline of a target area to be covered by a hairpiece on the initial 3D model” in claim 1”. Examiner notes that nothing in claim 1 mentions anything about a camera or scanning, nor any mention of steps taken before or thereafter. Examiner notes that the claimed limitation merely recites “identifying an outline of a target area to be covered by a hairpiece on the initial 3D model
Applicant further argues that “Zhang fails to disclose or suggest “processing a portion of the initial 3D model based at least partially on the target area” as asserted by the Office at page 3, lines 8-13 of the Office action” and that “According to Zhang, the purpose of marking on the object head the outline of the portion where a wig is needed is to provide a guidance for where to place the markers needed for acquiring three-dimensional data with a stereoscopic camera, see paragraph [0056] of Zhang: Step 22: “Placing markers strategically (or arbitrarily) on the portions of the head where the wig is needed. Additional markers will be placed outside the area marked in step 21....” Thus, since markers are placed on the portion of the head where the wig is needed, Zhang will certainly acquire “the three- dimensional data of the head shell of the portion of the object head where a wig is needed”. Thus, one of ordinary skill in the art would not see any motivations for further processing the initial 3D model in Zhang based at least partially on the target area”. Examiner notes that Applicant is attempting to use a lack of motivation argument when Examiner notes that this is irrelevant given that Zhang explicitly discloses such processing. Examiner points to the cited portions Paragraphs [0054]-[0059], which almost verbatim read on the claimed limitation: “Processing a portion of the object head where a wig is needed to make the portion suitable for data acquisition…data acquired by scanning are unified, or stitched, into one coordinate system to complete the scanning data combination, thereby acquiring the three-dimensional data of the head shell of the portion of the object head where a wig is needed” (emphasis added). Examiner asserts that Zhang explicitly discloses to literally process the portion where the wig is needed (i.e. the ‘target area’). Applicant also repeats the argument from above as further evidence of Zhang not teaching this limitation. Examiner reiterates the response to said argument above and further asserts that Zhang indeed teaches this limitation, as is clearly demonstrated in the aforementioned cited portions.
Applicant finally argues that “Zweerts fails to rescue the deficiency of Zhang” and that “Zweerts describes a method for manufacturing a spectacle frame, which includes cutting a portion out of the 3D model of the spectacle frame along the intersecting plane of the 3D model of the spectacle frame and the 3D model of the head of the spectacle wearer. That is, the 3D model of the spectacle frame, instead of the 3D model of the head, is cut in Zweerts. Therefore, Zweerts does not teach or suggest the feature “cutting the initial 3D model (of the head) based at least partially on the target area to obtain a refined 3D model””. Examiner notes that Applicant has added the subtext “(of the head)” and that the Zweerts reference is used to modify teachings of the 3D model of Zhang and that Zweerts indeed cuts out a portion of a model based on a target area, as is clearly disclosed in the cited portions of Zweerts, (e.g. Paragraph [0009]: cutting a portion out of the 3D model). Thus, clearly Zhang, as modified by Zweerts indeed teaches the claimed limitation. 
Applicant additionally argues that “contrary to the Office’s assertion, Zhang does not teach “removing portions that do not have any relevant influence” asserted by the Office at page 3, lines 19-20 of the Office action. In Zweerts, the portion is cut out of the 3D model of the spectacle frame because such portion will be interfering with the head and thus have undesired influence. See, paragraph [0011] of Zweerts: “Cutting a portion out of the unadapted 3D model of the frame prevents forms and lines in the shape of the frame and the proportions thereof, as chosen by the designer, being deformed during adaptation of the frame.” As for a portion that does not have any relevant influence on the original shape of the frame, Zweerts in the same paragraph 0011 describes that such a portion “may not have been cut_away.” See, the last sentence in Paragraph [0011] of Zweerts: “A portion of the added matter which may not have been cut away is found not to have any relevant influence on the original shape of the frame.””. However, it is unclear what Applicant is arguing, as no such assertion regarding Zhang was made.
For the remaining claims, Applicant argues for their allowance for the above reasons or dependence to independent claim 1. It follows that all remaining rejections are maintained for at least the above reasons.

Allowable Subject Matter
Claims 6-12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US Pub. 2015/0035945), in view of Zweerts et al. (US Pub. 2018/0149886), hereinafter Zweerts.
Regarding claim 1, Zhang discloses a method for generating a 3D digital model used in hairpiece manufacturing, comprising: obtaining an initial 3D model of a head (Paragraph [0028]: combine the digital image files and process the image files to generate therefrom a three-dimensional digital model of the object head at a location where the wig is needed); identifying an outline of a target area to be covered by a hairpiece on the initial 3D model (Fig. 3; Paragraph [0034]: FIG. 3 is a top view of an exemplary mannequin head with a wig placement outline marked and prepared with image marking points; Paragraph [0055]: Marking the portion where a wig is needed on the object head. See, for example, the outline of a portion of the skull marked with a felt tip marker shown in FIG. 3).
	While Zhang teaches processing a portion of the initial 3D model based at least partially on the target area (Paragraphs [0054]-[0059]: Processing a portion of the object head where a wig is needed to make the portion suitable for data acquisition…data acquired by scanning are unified, or stitched, into one coordinate system to complete the scanning data combination, thereby acquiring the three-dimensional data of the head shell of the portion of the object head where a wig is needed), Zhang does not explicitly disclose cutting the initial 3D model based at least partially on the target area to obtain a refined 3D model.
	However, Zweerts teaches generating based on a 3D model a head-wearable item for the user (Abstract), further comprising cutting the initial 3D model based at least partially on the target area to obtain a refined 3D model (Paragraph [0009]: cutting a portion out of the 3D model of the spectacle frame along the intersecting plane of the 3D model of the spectacle frame and the 3D model of the head). Zweerts teaches that this will remove portions that do not have any relevant influence manufacturing of the item (Paragraphs [0009]-[0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 13, Zhang, in view of Zweerts teaches the method of claim 1, Zweerts discloses wherein said cutting the initial 3D model based at least partially on the target area comprises: setting a cutting plane in such a manner that the entire target area is on one side of the cutting plane (Paragraph [0009]: cutting a portion out of the 3D model of the spectacle frame along the intersecting plane of the 3D model of the spectacle frame and the 3D model of the head); and cutting the initial 3D model with the cutting plane and discarding the portion of the initial model that is on the other side of the cutting plane (Paragraph [0009]: cutting a portion out of the 3D model of the spectacle frame along the intersecting plane of the 3D model of the spectacle frame and the 3D model of the head; Paragraphs [0013]-[0017]: a portion is cut out of the frame front of the 3D model of the spectacle frame along the intersecting plane of the frame front of the 3D model of the spectacle frame and the nose of the 3D model of the head…the frame front is manufactured on the basis of the frame front of the 3D model of the spectacle frame from which the portion has been cut…positioning the frame front of the 3D model of the spectacle frame relative to the 3D model of the head of the wearer as according to this embodiment of the method according to the invention so that the frame front of the 3D model of the frame intersects the nose of the 3D model of the head where the frame front of the frame is worn on the nose of the wearer in a desired position of wear, and then cutting a portion out of the frame front of the 3D model of the frame along the intersecting plane of the frame front of the 3D model of the frame and the nose of the 3D model of the head).
Regarding claim 26, Zhang, in view of Zweerts teaches one or more processor readable storage devices having encoded thereon instructions for causing one or more processors to perform the method for generating a 3D digital model used in hairpiece manufacturing of claim 1 (See Claim 1; Zhang: Paragraphs [0048]-[0050]: the above-mentioned data processing device may be a general purpose computer. Software for analyzing image and calculating position information are loaded in the general purpose computer to perform following data processes to the three-dimensional data obtained by scanning…the data processing device processes the obtained data to generate, through CAM software, a file capable of being recognized by various numerical control processing devices, in order to enable these devices to manufacture the corresponding head shell. One such system is a 3D printer that can print the head shell directly from the data provided by the computer… the data processing device is not limited to the general purpose computer, and may be any devices having the data processing function).
Regarding claim 27, Zhang, in view of Zweerts teaches system for generating a 3D digital model used in hairpiece manufacturing, the system comprising: one or more processors and one or more processor readable storage devices, wherein the one or more processor readable storage devices have encoded thereon instructions for causing the one or more processors to perform the method for generating a 3D digital model used in hairpiece manufacturing of claim 1 (See Claim 1; Zhang: Paragraphs [0048]-[0050]: the above-mentioned data processing device may be a general purpose computer. Software for analyzing image and calculating position information are loaded in the general purpose computer to perform following data processes to the three-dimensional data obtained by scanning…the data processing device processes the obtained data to generate, through CAM software, a file capable of being recognized by various numerical control processing devices, in order to enable these devices to manufacture the corresponding head shell. One such system is a 3D printer that can print the head shell directly from the data provided by the computer… the data processing device is not limited to the general purpose computer, and may be any devices having the data processing function).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Zweerts, and further in view of Chen et al. (US Pub. 2019/0035149), hereinafter Chen.
Regarding claim 2, Zhang, in view of Zweerts teaches the method of claim 1.
	Zhang, in view of Zweerts does not explicitly disclose further comprising: generating a water-tight 3D model based on the refined 3D model.
	However, Chen teaches generating a 3D head model (Abstract), further comprising generating a water-tight 3D model based on the refined 3D model (Paragraph [0223]: the 3D face model of the user is generated by clipping the mesh of the user's head model with a 3D plane (defined by 2 vertices on the forehead and 1 vertex on the jaw) using the mesh-clipping algorithm described in [28]. This will yield a 3D mesh of the user's face with smooth boundaries. The 3D face model above is further refined into a watertight 3D face mask mesh using an off-the-shelf mesh solidification algorithm. The result can be used for 3D printing of personalised 3D face masks). Chen teaches that this will allow for generation of personalized models fit to a user (Paragraphs [0082]-[0085]; Paragraph [0223]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang, in view of Zweerts with the features of generating a water-tight 3D model based on the refined 3D model as taught by Chen so as to allow for generation of personalized models as presented by Chen.
Regarding claim 3, Zhang, in view of Zweerts, and further in view of Chen teaches the method of claim 2, Chen discloses wherein said generating a water-tight 3D model based on the refined 3D model comprises generating the water-tight 3D model by connecting a boundary of the refined 3D model to a flat bottom surface (Paragraph [0223]: Finally, the 3D face model of the user is generated by clipping the mesh of the user's head model with a 3D plane (defined by 2 vertices on the forehead and 1 vertex on the jaw) using the mesh-clipping algorithm described in [28]. This will yield a 3D mesh of the user's face with smooth boundaries. The 3D face model above is further refined into a watertight 3D face mask mesh using an off-the-shelf mesh solidification algorithm).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Zweerts, and further in view of Tran et al. (US Pub. 2017/0270709), hereinafter Tran.
Regarding claim 4, Zhang, in view of Zweerts teaches the method of claim 1.
	Zhang, in view of Zweerts wherein said cutting the initial 3D model based at least partially on the target area comprises: setting a buffer margin around the target area, which has a margin boundary; and cutting the initial 3D model by taking the margin boundary as cutting edge and discarding the portion of the initial model that is outside of the margin boundary.
	However, Tran teaches generating a 3D digital model used in hairpiece manufacturing (Paragraph [0244]: used herein, "wearable item" or "apparel" refers to any item or collection of items that are designed, sized and/or configured to be worn by a person. Examples of wearable items or apparel include footwear, outerwear (including, but not limited to coats, jackets, ponchos, capes, robes, cloaks, gloves, and other related outerwear), clothing (including, but not limited to, socks, pants, shorts, skirts, dresses, shirts, gowns, sweaters, hosiery, suits, underwear, lingerie, saris, wraps, swimsuits, neckwear, belts, and other related clothing), headgear (including, but not limited to, hats, helmets, glasses, sunglasses, goggles, earmuffs, scarves, and other related headgear); Paragraph [0374]: system first captures the user's head 3D model. For style recommendation, the hair color information, the apparel pattern information, the season information, the weather information, the indoor/outdoor information, and the time information may be included in the style characteristics; Claim 8: wherein the object comprises a head and the product comprises hairstyles or wigs), further comprising setting a buffer margin around the target area, which has a margin boundary (Paragraphs [0230]-[0237]: Set the best fit shoe's inside dimension with the 3D model of feet plus a predetermined gap…set each best fitting shoe product's inside dimension with dimensions from the 3D model plus a predetermined gap); and cutting the initial 3D model by taking the margin boundary as cutting edge and discarding the portion of the initial model that is outside of the margin boundary (Fig. 8B; Paragraphs [0338]-[0347]: virtual fit to the user 3D model and optimize the 3D clothing model…Present to laser cutter to cut pattern; Paragraph [0366]: 2D pattern can be sent to a cutter such as a CNC or a laser cutter to cut patterns from a fabric that is selected by the user, and the system can move the fabric with the cut pattern on a conveyor to a computerized sewing system, where a robot can pick up the pattern and the sewing system can assemble the pieces into mass customized clothing. The machine fabrication can extend into computer controlled weaving, dying to create a highly mass-customized fashion wear for users). Tran teaches that this will allow for the best fitting products (Paragraphs [0230]-[0237]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang, in view of Zweerts with the features of setting a buffer margin around the target area, which has a margin boundary; and cutting the initial 3D model by taking the margin boundary as cutting edge and discarding the portion of the initial model that is outside of the margin boundary as taught by Tran so as to allow for the best fit as presented by Tran.
Regarding claim 5, Zhang, in view of Zweerts, and further in view of Tran teaches the method of claim 4, Tran discloses wherein the buffer margin is set to extend a uniform distance from the outline (Paragraphs [0230]-[0237]: Set the best fit shoe's inside dimension with the 3D model of feet plus a predetermined gap…set each best fitting shoe product's inside dimension with dimensions from the 3D model plus a predetermined gap).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613